Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated August 25, 2021 is acknowledged.
Claims 1-14 and 16-21 are pending.
Claim 15 is cancelled.
Claims 1, 7, 9, 10 and 16-18 are currently amended.
Claims 12-14, 20 and 21 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-11 and 16-19 as filed on August 25, 2021 are pending and under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn, all previous claim rejections under 35 USC 112(a) are withdrawn, all previous claim rejections under 35 USC 112(d) are withdrawn, and all previous claim rejections under 35 USC 103 are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 8, 2021 was considered.

Claim Objections
Claims 1 and 18 are objected to because of the following informalities: 
Claim 1:  wherein is misspelled after “1:20,”.
Claim 1:  “45mN/m” should recite “45 mN/m”.
Claim 1:  “50 mol% of the molecules” should presumably reference the emulsifier molecules.
Claim 18:  “and further comprising” before item E) should recite “and comprising” in view of the amendment of claim 1 to recite an emulsifier.
Claim 18E:  “an emulsifier” should recite “the emulsifier” in view of the amendment of claim 1 to recite an emulsifier.
Appropriate correction is required.

Applicant is advised that should claim 8 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.  
	Claim 1 as amended recites 50 mol% of the (emulsifier) molecules are ionically charged.  Applicant’s remarks cite to paragraphs [0030], [0032], [0040], [0042] and [0043] of the published application in support of the amendments.  Page 7, lines 10-15 of the marked-up specification as filed by Applicant on March 23, 2020 discloses:

    PNG
    media_image1.png
    215
    850
    media_image1.png
    Greyscale

Because claim 1 also recites a pH in the range of 4 to 8, it would appear that the as-filed specification actually discloses the emulsifier molecules are not ionically charged because “there is no pH between 2 and 12” in which the molecules are ionically charged.  The amendment is new matter.  Claims 2-11 and 16-19 are included in this rejection because they also recite the new matter.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 as amended recites a composition comprising inter alia 1.5 to 5 wt% A+B, 0.3 to 2 wt% E and a weight ratio of (A+B):E from 1:1 to 1:20.  Because it is clear from the ratio 
Claim 1 as amended recites lowering the surface tension of water at a concentration of 0.5 wt% based on the total composition.  It is unclear whether “the total composition” references 
Claim 7 recites ceramide NP and ceramide AP is present in a ratio by weight of from (1.5 to 2.5):1.  While it is clear from page 4, lines 17-21 of the marked-up specification as filed March 23, 2020 that the ratio has a numerator from [1.5 to 2.5] and a denominator of 1, it is not clear what the numerator and what the denominator represent.  For example, it is not clear whether the ratio is the ratio of the amount of ceramide NP to the amount of ceramide AP (e.g., ceramide NP:ceramide AP), or whether the ratio is the amount of ceramide AP to the amount of ceramide NP (e.g., ceramide AP:ceramide NP), or whether the ratio is the (combined) amount of [ceramide NP and ceramide AP] to some other component (e.g., [ceramide NP + ceramide AP]:[unknown]).  The specification does not remedy the ambiguity because page 4, lines 17-21 of the marked-up specification also does not disclose what amounts constitute the numerator and the denominator of the claimed ratio.

Response to Arguments:  Claim Rejections - 35 USC § 112(b)
Regarding claim 7, Applicant’s citation to paragraph [0030] of the published application is acknowledged, however, the rejection references the passages of the specification actually filed by Applicant and notes that they do not remedy the noted ambiguity.  Therefore, the rejection of claim 7 is properly maintained and made again.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 10 as amended recites 0.1 to 3 wt% cholesterol, however, claim 1 from which claim 10 depends recites 0.1 to 3 wt% cholesterol.  Claim 10 fails to further limit claim 1.
	Claim 18 as amended recites 0.4 to 1 wt% emulsifier E which falls within the range of claim 1 from which claim 18 depends of 0.3 to 2 wt% E. However, claim 1 from which claim 18 depends also recites 1.5 to 5 wt% A+B and also recites the weight ratio of (A+B):E from 1:1 to 1:20.  Because it is clear from the ratio that the amount of E must always be the same as (1 time) up to 20 times the amount of A+B, it is not possible for the amount of emulsifier E to be less than 1.5 wt%.  Because the amounts of emulsifier recited in claim 18 are inconsistent with and fall outside the amounts required to satisfy the ratio of claim 1, claim 18 fails to include all of the limitations of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lambers (US 2003/0215414, published November 20, 2003, of record) as evidenced by The Derm Review “Ceramides” September 28, 2018, of record, in view of Pesaro et al. (WO 2018/036625, published March 1, 2018, of record); Spada et al. “Skin hydration is significantly increased by a cream formulated to mimic the skin’s own natural moisturizing systems,” Clinical, Cosmetic and Investigational Dermatology 11:491-497, 2018, of record; Vielhaber (US 2008/0268077, published October 30, 2008); and Ri et al. (JP 2001-199872 A, published July 24, 2001, as evidenced by the Google translation) as evidenced by Ortiz-Tafoya et al. “Physicochemical characterization of sodium stearoyl lactylate (SSL), polyoxyethylene sorbitan monolaurate (Tween 20) and kappa-carrageenan,” Data in Brief 19:642-650, 2018.
	Lambers teaches compositions comprising a combination of a sphingoid base and a ceramide (title; abstract; paragraph [0010]; claims).  The sphingoid base and the ceramide may be present in the composition from 0.001 to 10 wt% (paragraph [0037]), as required by instant claims 8, 9, 16 and 17.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.  The ratio of the sphingoid base to the ceramide may range from 1 to 10 to 10 to 1 (paragraph [0038]), as required by instant claim 6.  
	The sphingoid base is preferably a sphingosine, a sphinganine or a phytosphingosine (paragraph [0021]), as required by instant claims 3-5.  Creams I, II and III comprise phytosphingosine (paragraphs [0092]-[0104]).
as required by instant claims 2, 4 and 5.  Creams I, II and III comprise ceramide 3 (ceramide NP as evidenced by page 4 of The Review) and ceramide 6 (ceramide AP as evidenced by pages 6-7 of The Review) (paragraphs [0092]-[0104]).  Cream I comprises 1 wt% ceramide 3 and 0.5 wt% ceramide 6 (ratio NP:AP of 2:1), as required by instant claim 7.  The compositions may comprise an individual ceramide as well as a mixture of two or more different ceramides; a combination of ceramides may lead to increased ceramide solubility in comparison to individual ceramides which may tend to crystallize (compositions are physically stable as defined at page 8, lines 23-27 of the instant specification) (paragraphs [0024]-[0026]).
	The compositions may further comprise one or more additional skin lipid compounds such as cholesterol (paragraph [0029]).  Creams II and III comprise 0.25 wt% or 1.25 wt% cholesterol (renders obvious a range of 0.25 to 1.25 wt%) (paragraphs [0101]-[0104]), as required by instant claims 10 and 18.
	The compositions may be applied in combination with a conventional antiinflammatory and/or antimicrobial agent (paragraph [0033]).
	The compositions comprise a vehicle which may comprise other active ingredients inclusive of anti-oxidants and preservatives (paragraphs [0040]-[0041] and [0079]-[0081]).  Cream IV is aqueous and comprises 0.6 wt% Phenonip mixed parabens in phenoxyethanol (preservative).  The compositions may comprise surfactants (surface active agents) / emulsifiers; emulsifiers impart the ability to form oil-in-water emulsions (paragraphs [0041] and [0043]-[0073]).  Exemplary emulsifiers include glyceryl stearate and sodium stearoyl lactylate (paragraphs [0052]-[0053] and [0061]-[0065]). The compositions may comprise emollients such as oils, waxes and hydrocarbons (paragraph [0042]).

	Lambers does not teach the weight ratio (A):(B):(C) is (2-6):(1-2):(1-2) as required by claim 6.
Lambers does not teach the composition has a pH of 4.5 to 7.4 as required by claim 11.
Lambers does not teach 0.4 to 1 wt% emulsifier, wherein the weight ratio of A and B to the total emulsifier is from 1:1 to 1:20 as required by claim 18.
	Lambers does not teach the composition has a pH of 4 to 5.4 as required by claim 19.
These deficiencies are made up for in the teachings of Pesaro, Spada, Vielhaber and Ri.
	Pesaro teach a preservative mixture with improved solubility; the mixture may be present in amounts from 0.01 to 5 wt% of the finished preparation (title; abstract; paragraphs [0001], [0007], [0023]-[0024], [0029] and [00128]-[00133]; claims).  The mixture comprises at least one hydrophilic solvent selected from the group inclusive of triethyl citrate; blend 5 comprises 70 wt% triethyl citrate (paragraphs [0014]-[0015] and [0029]; claim 11).  The preservative mixture is suitable for personal care compositions inclusive of creams comprising inter alia anti-inflammatory agents inclusive of natural anti-inflammatory substances such as ceramides (paragraphs [0031]-[0033] and [0090]).  The compositions may also comprise suitable preservatives, for example, phenoxyethanol and parabens (paragraphs [00122]-[00123]).  Pesaro further teach surfactants reduce the surface tension of water (paragraph [00149]).
Spada teach ceramide cream is formulated with an acidic pH (pH less than 7) which has been shown to be optimal for healthy skin (title; abstract; page 493, Table 1; page 496, rhc, 1st as required by instant claims 11 and 19.
Vielhaber teaches ceramide compositions which may comprise 1 to 98 wt% surfactants inclusive of combinations of anionic and/or amphoteric (ionically charged) with one or more non-ionic (title; abstract; paragraphs [0054], [0165]-[0202]; claims), as required by instant claim 18.
Ri teach an additive for ceramide capable of suppressing the precipitation of ceramide with age comprising (B) alkyloyllactic acid and or its salt (ionically charged) and (C) glycerin and/or its polyglycerin fatty acid ester (title; abstract; claims).  The weight ratio of (B):(C) is 1:20 to 20:1 (claim 9).  The additive is an emulsifier (claim 10).  Cosmetics prepared with the additive have no storage of ceramide crystals under a microscope and have excellent storage stability at at least 40 ºC for 8 weeks (page 5, last full paragraph).  Example 1 comprises ceramide 3, monoglyceryl stearate (MW ~359 g/mol) and sodium stearoyl lactate (MW ~451 g/mol) (paragraph bridging pages 5 and 6).  As evidenced by Ortiz-Tafoya, sodium stearoyl lactylate (lactate) has a surface tension less than 40 mN/m above the cmc of 0.05 wt% at 25 ºC (Figure 4; page 647, last full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the preservative mixtures of Pesaro inclusive of blend 5 which comprises triethyl citrate for the preservative in the compositions of Lambers because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  One would be motivated to do so because the preservatives of Pesaro have improved solubility.  There would be a reasonable expectation of success because the compositions of Lambers may comprise any preservative and the preservative mixtures of Pesaro prima facie obvious to combine the preservative mixtures of Pesaro inclusive of blend 5 which comprises triethyl citrate with the preservatives of the compositions of Lambers inclusive of the exemplary Phenonip because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  There would be a reasonable expectation of success because Lambers teach the preservative mixtures are compatible with other preservatives inclusive of phenoxyethanol and parabens and Phenonip is mixed parabens in phenoxyethanol.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the preservative mixtures of Pesaro inclusive of blend 5 which comprises 70% triethyl citrate in the compositions of Lambers in amounts ranging from 0.01 to 5 wt% of the composition as taught by Pesaro because this amount of preservative is suitable for including within finished compositions inclusive of personal care compositions.  Therefore, the combined teachings of Pesaro in view of Lambers render obvious amounts of triethyl citrate of about 0.007 to 3.5 wt% which overlap the relative amounts set forth in claims 1 and 6 because the compositions of Lambers comprise 0.001 to 10 wt% of the ceramide and the sphingoid base, the ratio of the sphingoid base to the ceramide ranging from 1 to 10 to 10 to 1.  An overlapping range is sufficient for a finding of prima facie obviousness.  See MPEP 2144.05.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramide compositions of Lambers in view of Pesaro pH less than 7) as taught by Spada because ceramide cream formulated with an acidic pH has been shown to be optimal for healthy skin.  There would be a reasonable expectation of success because neither Lambers nor Pesaro delimit the pH of the compositions thereof and because Lambers teach and exemplify ceramide creams which are intended to improve skin condition as set forth in the abstract thereof. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of the surfactant / emulsifier of the ceramide compositions of Lambers in view of Pesaro and Spada to comprise 1 to 98 wt% of the composition as taught by Vielhaber because this amount of surfactant / emulsifier is suitable for formulating ceramide compositions.  There would be a reasonable expectation of success because Pesaro do not delimit the amount of surfactant / emulsifier.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surfactant / emulsifier of the ceramide compositions of Lambers in view of Pesaro, Spada and Vielhaber to comprise combinations of alkyloyllactic acid and salts thereof such as sodium stearoyl lactate and glycerin fatty acid esters such as glyceryl stearate as taught by Ri because such combinations suppress precipitation of ceramide with age and yield cosmetics with excellent storage stability.  There would be a reasonable expectation of success because Lambers teach suitable emulsifiers include glyceryl stearate and sodium stearoyl lactylate.  Regarding the surface tension of the emulsifier, Pesaro evidence surfactants reduce the surface tension of water and Ortiz-Tafoya evidence sodium stearoyl lactylate (lactate) as taught / exemplified by Ri has a surface tension less than 40 mN/m above the cmc of 0.05 wt% at 25 ºC.  It is presumed that the combination of additional surface active agents inclusive of glyceryl stearate would not increase the surface tension because by definition surfactants reduce the surface tension of water.  
Regarding the property / result achieved after six months of storage at 25 ºC, Lambers expressly teach mixtures of different ceramides to increase solubility / decrease crystallization and Ri expressly teach emulsion vehicles wherein ceramides are combined with specific emulsifiers and ratios thereof have excellent storage stability.   As such, the compositions rendered obvious by the combined teachings of the prior art are physically stable as instantly claimed.
	Regarding claim 18 which recites a ratio of (A+B):emulsifier, Lambers teach the sphingoid base and the ceramide (B+A) from 0.001 to 10 wt% and Vielhaber teach 1 to 98 wt% emulsifier, therefore, the combined teachings render obvious ratios as claimed. 

Claims 1-11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lambers (US 2003/0215414, published November 20, 2003, of record) as evidenced by The Derm Review “Ceramides” September 28, 2018, of record, in view of Pesaro et al. (WO 2018/036625, published March 1, 2018, of record); Spada et al. “Skin hydration is significantly increased by a cream formulated to mimic the skin’s own natural moisturizing systems,” Clinical, Cosmetic and Investigational Dermatology 11:491-497, 2018, of record; Vielhaber (US 2008/0268077, published October 30, 2008); and Ri et al. (JP 2001-199872 A, published July 24, 2001, as evidenced by the Google translation) as evidenced by Ortiz-Tafoya et al. “Physicochemical characterization of sodium stearoyl lactylate (SSL), polyoxyethylene sorbitan monolaurate (Tween 20) and kappa-carrageenan,” Data in Brief 19:642-650, 2018 as applied to claims 1-11 and 16-19 above, and further in view of Zhang et al. (CN 102579297 A, published July 18, 2012, as evidenced by the Google translation, of record).
Lambers is applied herewith using a different interpretation of the cholesterol limitation.
The teachings of Lambers, Pesaro, Spada, Vielhaber and Ri have been described supra.
Although Lambers exemplify embodiments comprising either 0.25 or 1.25 wt% cholesterol, Lambers do not specifically teach 0.4 to 1 wt% cholesterol as required by claim 18.
This deficiency is made up for in the teachings of Zhang.
	Zhang teach aqueous ceramide compositions comprising 0.1 to 1% cholesterol (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of cholesterol in the compositions of Lambers in view of Pesaro, Spada, Vielhaber and Ri to comprise 0.1 to 1% cholesterol as taught by Zhang because this amount is suitable for formulating ceramide compositions.  There would be a reasonable expectation of success because the amounts of cholesterol taught by Zhang are consonant with the amounts of cholesterol exemplified by Lambers.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant's arguments have been considered but are moot in light of the new grounds of rejection necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633